Citation Nr: 1143172	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  10-07 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for the claimed residuals of a deviated nasal septum.  


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from August 1955 to August 1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the RO.

Although the Veteran initiated an appeal as to multiple issues, he limited the scope of the appeal in his Substantive Appeal to the issue as identified on the preceding page.

The Board remanded this matter to the RO in August 2011 for additional development of the record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The currently demonstrated deviated nasal septum is shown as likely as not to have been incurred in the Veteran's period of active service.  


      
CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by a deviated nasal septum is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided VCAA notice letters to the Veteran in July 2008, prior to the initial adjudication of the claim, and in August 2011.     

The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim of service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  

The July 2008 letter provided the Veteran with notice of the laws regarding degrees of disability or effective dates.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  Therefore, the Board finds the duty to notify provisions of VCAA have been fulfilled.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  

The VA treatment records were obtained and associated with the claims folder.    There is no identified relevant evidence that has not been obtained.  

A VA examination to obtain a medical opinion as to the nature and etiology of the deviated septum was performed in September 2011.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

A continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c). 

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


Analysis

The Veteran asserts that his deviated nasal septum had its clinical onset during his period of active service.   

The Veteran's service entrance examination in September 1955 was negative for pertinent abnormality.  The Veteran's nose and sinuses were reported to be within normal limits.  He denied having or having had nose trouble, sinusitis or hay fever at that time.  

The service treatment records show that, in April 1970, the Veteran received medical attention for slight rhinitis.  In June 1970, he was found to have a slightly red right tympanic membrane.  The impression was that of upper respiratory infection and rule out sinusitis.  In July 1970, he was treated for allergic rhinopharyngitis with frontal sinusitis.  In November 1973, he complained of having right ear pain. The impression was that of external otitis.  Later in the month, he was found to have considerable nasal congestion.  

At the time of the Veteran's retirement examination in May 1975, his nose and sinuses were reported to be within normal limits.  He reported having had hay fever and chronic or frequent colds.      

The Veteran was afforded a VA examination in February 1976 when his nasal septum was noted to be deviated to the right.  No injury was identified at that time.  

A September 2011 VA examination report noted that the examiner had reviewed the claims folder and examined the Veteran.  The VA examiner opined that it was less likely than not that the deviated septum was caused by or the result of an injury, event or illness in service.    

The VA examiner added that there was no indication of treatment or diagnosis of a deviated nasal septum or any injury to the nose while in service and noted that the Veteran himself could not relate any history of nasal trauma that might have caused a deviated septum in service.  

The examiner observed that a deviated nasal septum was generally congenital or the result of trauma and that, unless a person had pertinent symptoms, an examiner would not always comment on a deviated septum in the course of a routine examination so it would be entirely speculative as to whether the Veteran had the deviated septum prior to service.  

The examiner further reasoned that a deviated septum did not occur spontaneously so if it had occurred in service, one would expect a history of nasal trauma which was lacking.  

Finally, the examiner stated that allergic rhinitis would not cause or result in a deviated septum as they were two separate conditions.    

The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997). 

In assessing such evidence, whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).   

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).   

The Board finds that the September 2011 VA medical opinion reflects a thorough of review of the evidence of record.  Based on the lack of findings of nasal trauma in the service treatment records, as well as the Veteran's own inability to recall such an injury during service, the VA examiner opined that it was less likely than not that the deviated septum was caused by or the result of an injury, event or illness in service.    

However, as the service entrance examination did not disclose the presence of a deviated nasal septum, the Veteran is presumed by law to have been in sound condition when he entered service.  To the extent that the medical opinion does not establish that the deviated nasal septum clearly and unmistakably existed prior to service, the presumption of soundness is not rebutted in this case.  

Rather, on this record, the evidence, in the Board's opinion, is best described as being in relative equipoise in showing that the deviated nasal septum as likely as not was incurred in the Veteran's extensive period of active service.    

Hence, as the benefit-of-the-doubt doctrine applies in this case, service connection for the deviated nasal septum is warranted.   



ORDER

Service connection for the deviated nasal septum is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


